DETAILED ACTION
This action is responsive to the application No. 16/692,027 filed on November 22, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species 1 invention reading on Fig. 19-23A in the reply filed on 06/03/2021 is acknowledged.  The Applicants indicated that claims 1-4, 6-12 and 14-20 read on the elected species.  Claims 5 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2018/0151672).

Regarding Claim 1, Choi (see, e.g., Figs. 1-5), teaches a three-dimensional memory device comprising:
an alternating stack of insulating layers ILD and electrically conductive layers EL located over a substrate 10;
rows of memory openings CH vertically extending through the alternating stack;
memory opening fill structures VS1-VS4 located within a first subset of the rows of memory openings CH, wherein each of the memory opening fill structures VS1-VS4 comprises a respective memory film VP and a respective vertical semiconductor channel USP extending through an opening at a bottom portion of the respective memory film VP and contacting a respective underlying semiconductor material portion LSP; and
dummy memory opening fill structures DVS located within a second subset of the rows of memory openings CH that do not belong the first subset, wherein each of the dummy memory opening fill structures DVS comprises a respective dummy memory film DVP and a respective dummy vertical semiconductor channel DVC that is electrically isolated from a respective underlying semiconductor material portion DLSP by a bottom portion of the respective dummy memory film DVP.  

Regarding Claim 6, Choi teaches all aspects of claim 1.  Choi (see, e.g., Figs. 1-5), teaches that:
the bottom portion of the respective memory film VP contacts a top surface of the respective underlying semiconductor material portion LSP within each of the memory opening fill structures VS1-VS4; and
the bottom portion of the respective dummy memory film DVP is free of any opening therethrough and contacts a top surface of the respective underlying semiconductor material portion DLSP.  

Regarding Claim 8, Choi teaches all aspects of claim 1.  Choi (see, e.g., Figs. 1-5), teaches bit lines BL located over the alternating stack, wherein each memory opening fill structure VS1-VS4 is electrically connected to one of the bit lines BL, and each dummy memory opening fill structure DVS is not electrically connected to the bit lines BL.  

Regarding Claim 9, Choi teaches all aspects of claim 1.  Choi (see, e.g., Figs. 1-5, 18, 19), teaches that:
each memory opening CH within the rows of memory openings CH vertically extends through each layer within the alternating stack of the insulating layers ILD and the electrically conductive layers EL;
the alternating stack comprises a terrace region in which each electrically conductive layer EL other than a topmost electrically conductive layer EL within EL within the alternating stack (see. e.g., Fig. 19, par. 0093);
the terrace region includes stepped surfaces of the alternating stack that continuously extend from a bottommost layer within the alternating stack to a topmost layer within the alternating stack (see. e.g., Fig. 19); and
support pillar structures SS extend through the stepped surfaces and through a retro-stepped dielectric material portion 50 that overlies the stepped surfaces (see. e.g., Figs. 18-19, par. 0096).  

Regarding Claim 11, Choi teaches all aspects of claim 1.  Choi (see, e.g., Figs. 1-5), teaches each of the memory films VP of the memory opening fill structures VS1-VS4 and each of the dummy memory films DVP of the dummy memory opening fill structures DVS comprise a respective layer stack including a tunneling dielectric layer and a charge storage layer that vertically extends through a plurality of layers within the alternating stack (see, e.g., par. 0052).  

Regarding Claim 12, Choi teaches all aspects of claim 1.  Choi (see, e.g., Figs. 1-5, 18, 19), teaches:
additional alternating stacks of additional insulating layers ILD and additional electrically conductive layers EL located over the substrate 10 (see, e.g., Fig. 18),
wherein:
each neighboring pair of the alternating stack and the additional alternating stacks is laterally spaced apart by a respective backside trench CSP that vertically 10 at least to a horizontal plane including a topmost surface of the alternating stack (see, e.g. Figs. 3-4)
each row among the rows of memory openings CH through the alternating stack laterally extends along a first horizontal direction D2 (see, e.g. Fig. 18); and
the backside trenches CSP laterally extend along the first horizontal direction D2.  
-69-Atty. Dkt. No. 3590-920
Allowable Subject Matter
Claims 2-4, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/Nelson Garces/
Primary Examiner, Art Unit 2814